EXHIBIT 10.4

SECOND AMENDMENT TO SECURITY AGREEMENT
 
THIS SECOND AMENDMENT TO SECURITY AGREEMENT (this “Amendment”) is executed as of
May 29, 2009, by DEEP DOWN, INC., a Nevada corporation (“Parent”), ELECTROWAVE
USA, INC., a Nevada corporation (“Electrowave”), FLOTATION TECHNOLOGIES, INC., a
Maine corporation (“Flotech”), MAKO TECHNOLOGIES, LLC, a Nevada limited
liability company (“Mako”), and DEEP DOWN INC., a Delaware corporation (“DD
Delaware,” and together with Parent, Electrowave, Flotech, and Mako,
collectively, “Debtor”), for the benefit of WHITNEY NATIONAL BANK, a national
banking association (“Secured Party”).  Capitalized terms used but not defined
in this Amendment have the meanings given them in the Security Agreement
(defined below).
 
RECITALS
 
A.           Parent, as borrower (in such capacity, “Borrower”), and Secured
Party, as lender, have entered into that certain Credit Agreement dated as of
November 11, 2008 (as amended by that certain First Amendment to Credit
Agreement dated as of December 18, 2008, that certain Second Amendment to Credit
Agreement dated as of February 13, 2009, that certain Third Amendment to Credit
Agreement dated as of the date hereof, and as further amended, restated, or
supplemented, the “Credit Agreement”).
 
B.           To further secure the obligations of Borrower under the Credit
Agreement, Electrowave, Flotech, Mako, and DD Delaware executed that certain
Guaranty dated as of November 11, 2008 (as amended, restated, or supplemented,
the “Guaranty”) for the benefit of Secured Party, together with certain other
Loan Documents.
 
C.           To further secure their respective obligations under the Credit
Agreement and Guaranty, each Debtor executed that certain Security Agreement
dated as of November 11, 2008 (as amended by that certain First Amendment to
Security Agreement dated as December 18, 2008, and as further amended, restated,
or supplemented, the “Security Agreement”).
 
D.           Debtors and Secured Party have agreed to amend the Security
Agreement, subject to the terms and conditions of this Amendment.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:
 
1.    Exhibits and Schedules.  Schedule 1 to the Security Agreement is hereby
deleted in its entirety and replaced with Schedule 1 to this Amendment.
 
2.    Representations and Warranties.  Each Debtor represents and warrants to
Secured Party that (a) it possesses all requisite power and authority to
execute, deliver and comply with the terms of this Amendment, (b) this Amendment
has been duly authorized and approved by all requisite corporate action on the
part of Parent, (c) no other consent of any Person (other than Secured Party) is
required for this Amendment to be effective, (d) the execution and delivery of
this Amendment does not violate its organizational documents, (e) the
representations and warranties in each Loan Document to which it is a party are
true and correct in all material respects on and as of the date of this
Amendment as though made on the date of this Amendment (except to the extent
that such representations and warranties speak to a specific date), (f) it is in
full compliance with all covenants and agreements contained in each Loan
Document to which it is a party, and (g) no Default or Potential Default has
occurred and is continuing.  The representations and warranties made in this
Amendment shall survive the execution and delivery of this Amendment.  No
investigation by Secured Party is required for Secured Party to rely on the
representations and warranties in this Amendment.
 

--------------------------------------------------------------------------------


 
3.    Scope of Amendment; Reaffirmation; Release.  All references to the
Security Agreement shall refer to the Security Agreement as amended by this
Amendment.  Except as effected by this Amendment, the Security Agreement is
unchanged and continues in full force and effect.  Each Debtor hereby reaffirms
its obligations under the Loan Documents to which it is a party and agrees that
all Loan Documents to which they are a party remain in full force and effect and
continue to be legal, valid, and binding obligations enforceable in accordance
with their terms (as the same are affected by this Amendment).  Each Debtor
hereby releases Secured Party from any liability for actions or omissions in
connection with the Credit Agreement, Security Agreement, and the other Loan
Documents prior to the date of this Amendment.
 
4.    Miscellaneous.
 
(a)    No Waiver of Defaults.  Except as expressly set out above, this Amendment
does not constitute (i) a waiver of, or a consent to, (A) any provision of the
Credit Agreement, Security Agreement, or any other Loan Document not expressly
referred to in this Amendment, or (B) any present or future violation of, or
default under, any provision of the Loan Documents, or (ii) a waiver of Secured
Party’s right to insist upon future compliance with each term, covenant,
condition and provision of the Loan Documents.
 
(b)    Form.  Each agreement, document, instrument or other writing to be
furnished Secured Party under any provision of this Amendment must be in form
and substance satisfactory to Secured Party and its counsel.
 
(c)    Headings.  The headings and captions used in this Amendment are for
convenience only and will not be deemed to limit, amplify or modify the terms of
this Amendment, the Credit Agreement, the Security Agreement, or the other Loan
Documents.
 
(d)    Costs, Expenses and Attorneys’ Fees.  Each Debtor agrees to pay or
reimburse Secured Party on demand for all its reasonable out-of-pocket costs and
expenses incurred in connection with the preparation, negotiation, and execution
of this Amendment, including, without limitation, the reasonable fees and
disbursements of Secured Party’s counsel.
 
(e)    Successors and Assigns.  This Amendment shall be binding upon and inure
to the benefit of each of the undersigned and their respective successors and
permitted assigns.
 
(f)    Multiple Counterparts.  This Amendment may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document.  All counterparts must be construed together to constitute one and the
same instrument.  This Amendment may be transmitted and signed by facsimile or
portable document format (PDF).  The effectiveness of any such documents and
signatures shall, subject to applicable law, have the same force and effect as
manually-signed originals and shall be binding on Debtors and Secured
Party.  Secured Party may also require that any such documents and signatures be
confirmed by a manually-signed original; provided that the failure to request or
deliver the same shall not limit the effectiveness of any facsimile or PDF
document or signature.
 
(g)    Governing Law.  This Amendment and the other Loan Documents must be
construed, and their performance enforced, under Texas law.
 
 
2

--------------------------------------------------------------------------------

 
 
(h)    Entirety.  The Loan Documents (as amended hereby) Represent the Final
Agreement Between Debtors and Secured Party and May Not Be Contradicted by
Evidence of Prior, Contemporaneous, or Subsequent Oral Agreements by the
Parties.  There Are No Unwritten Oral Agreements among the Parties.
 


[Signatures appear on the next page.]
 
3

--------------------------------------------------------------------------------


 
The Amendment is executed as of the date set forth in the preamble.
 

 

 
DEBTORS:


DEEP DOWN, INC.,
a Nevada corporation


ELECTROWAVE USA, INC.,
a Nevada corporation


FLOTATION TECHNOLOGIES, INC.,
a Maine corporation


MAKO TECHNOLOGIES, LLC,
a Nevada limited liability company


DEEP DOWN INC.,
a Delaware corporation




By:      /s/ Eugene L. Butler                                     
Eugene L. Butler
Chief Financial Officer of each of the
foregoing companies 
 
 
 
SECURED PARTY:


WHITNEY NATIONAL BANK,
a national banking association




By:      /s/ Paul W. Cole                                       
Paul W. Cole
Vice President 

 
 

Signature Page to Second Amendment to Security Agreement
 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 1

 
 
Location of Books and Records

 
as to Accounts and Principal Place of Business



 
DEEP DOWN, INC., a Nevada corporation



(a)
The exact name of Debtor, as such name appears in its organizational documents.

 
 
Deep Down, Inc.

 
(b)
Any change in Debtor’s identity or legal structure within the past five years.

 
 
In December 2006, Mediquip Holdings, Inc., a Nevada corporation (later renamed
Deep Down, Inc., a Nevada corporation), divested Westmeria Healthcare Limited,
its wholly-owned subsidiary representing substantially all of its preceding
operations, and subsequently acquired Deep Down, Inc., a Delaware corporation.

 
(c)
All other names (including trade names) used by Debtor or any of its divisions
or other business units in connection with the conduct of its business or
ownership of its properties at any time in the past five years.

 
 
See (b) above.

 
(d)
Debtor’s federal taxpayer identification number.

 
 
75-2263732

 
(e)
Debtor’s principal place of business.

 
 
15473 East Freeway, Channelview, Texas 77530

 
(f)
The locations where Debtor maintains its inventory.

 
 
15473 East Freeway, Channelview, Texas 77530

 
(g)
All real property owned by Debtor.

 
 
15473 East Freeway, Channelview, Texas 77530

 
(h)           All real property leased by Debtor.
 
8827 W. Sam Houston Parkway N., Suite 100, Houston, Texas 77040


(i)           All intellectual property of Debtor.
 
None.
 



Schedule 1 to Second Amendment to Security Agreement – Page 1
 
 

--------------------------------------------------------------------------------

 

 
ELECTROWAVE USA, INC., a Nevada corporation



(a)
The exact name of Debtor, as such name appears in its organizational documents.

 
 
Electrowave USA, Inc. (“Electrowave”)

 
(b)
Any change in Debtor’s identity or legal structure within the past five years.

 
 
In 2007, Deep Down, Inc., a Nevada corporation, formed a wholly-owned
subsidiary, Electrowave, for purposes of acquiring substantially all of the
assets of Electrowave USA, Inc., a Texas corporation.

 
(c)
All other names (including trade names) used by Debtor or any of its divisions
or other business units in connection with the conduct of its business or
ownership of its properties at any time in the past five years.

 
(d)
Debtor’s federal taxpayer identification number.

 
 
33-1157259

 
(e)
Debtor’s principal place of business.

 
 
15473 East Freeway, Channelview, Texas 77530

 
(f)
The locations where Debtor maintains its inventory.

 
 
15473 East Freeway, Channelview, Texas 77530

 
(g)
All real property owned by Debtor.

 
 
None.

 
(h)           All real property leased by Debtor.
 
None.
 
(i)           All intellectual property of Debtor.
 
·       
One issued patent – US Patent No. 6,869,254

 
·       
The following trademark registrations with the United States Patent and
Trademark Office:  Electrowave, Reg. No. 2,853,428; Drilsys, Reg. No. 2,831,872;
and Mudsys, Reg. No. 2,869,165

 

Schedule 1 to Second Amendment to Security Agreement – Page 2
 
 

--------------------------------------------------------------------------------

 

 
FLOATATION TECHNOLOGIES, INC., a Maine corporation



(a)
The exact name of Debtor, as such name appears in its organizational documents.

 
 
Flotation Technologies, Inc.

 
 (b)
Any change in Debtor’s identity or legal structure within the past five years.

 
 
Deep Down, Inc., Nevada, acquired all of the issued and outstanding stock
effective June 5, 2008.

 
(c)
All other names (including trade names) used by Debtor or any of its divisions
or other business units in connection with the conduct of its business or
ownership of its properties at any time in the past five years.

 
 
N/A

 
(d)
Debtor’s federal taxpayer identification number.

 
 
01-0433648

 
(e)
Debtor’s principal place of business.

 
 
20 Morin Street, Biddeford, ME 04005

 
(f)
The locations where Debtor maintains its inventory.

 
 
20 Morin Street, Biddeford, ME 04005

 
(g)
All real property owned by Debtor.

 
 
20 Morin Street, Biddeford, ME 04005

 
(h)           All real property leased by Debtor.
 
None.
 
(i)           All intellectual property of Debtor.
 
Patents
 
Drilling Riser Buoyancy Produced with Plastic Shell, Serial No. 61/000,476


Driller Riser Auxiliary Clamp with Integral Mux Clamp, Serial No. 61/000,471


Distributed Buoyancy Module, Serial No. 60/503,811


Clamp for Holding Distributed Buoyancy Modules, Serial No. 60/503,812



Schedule 1 to Second Amendment to Security Agreement – Page 3
 
 

--------------------------------------------------------------------------------

 

Unregistered Trademarks


HardBallTM floats
Quick-LocTM cable floats
FlotecTM syntactic foams
Flex-LokTM buoyancy bend restrictors
Hydro-FloatTM of HydrofloatTM mooring buoys
StablemoorTM high current ADCP buoys
ROVitTM floats
CoreTecTM drilling riser buoyancy modules
FLOTECTTM and FLOTECT HDTM impact and abrasion protection
InflexTM bend restrictors and bend stiffeners
The Company has used the motto “A Company with Depth” for many years.
The Company has used the saying “Tales from the Deep” for many years for its
annual OTC party and a previous newsletter.


Internet Domain Names owned by Debtor


Flotec.com
 
Flotationtechnologies.com
 
Adepbuoys.com
 
Buoyancycollars.com
 
Buoyancymodules.com
 
Buoyancysolutions.com
 
Cable-floats.com
 
Cablefloat.com
 
Cablefloats.com
 
Cableflotation.com
 
Distributedbuoyancy.com
 
Flowlineinsulation.com
 
Floatationdevices.com
 

Schedule 1 to Second Amendment to Security Agreement – Page 4
 
 

--------------------------------------------------------------------------------

 

 
MAKO TECHNOLOGIES, LLC, a Nevada limited liability company



(a)
The exact name of Debtor, as such name appears in its organizational documents.

 
 
Mako Technologies, LLC (“Mako”)

 
(b)
Any change in Debtor’s identity or legal structure within the past five years.

 
 
In December 2007, Deep Down, Inc., a Nevada corporation formed a wholly-owned
subsidiary, Mako, for purposes of acquiring all of the outstanding common stock
of Mako Technologies, Inc., a Louisiana corporation, which then merged with and
into Mako, with Mako as the surviving entity.

 
(c)
All other names (including trade names) used by Debtor or any of its divisions
or other business units in connection with the conduct of its business or
ownership of its properties at any time in the past five years.

 
(d)
Debtor’s federal taxpayer identification number.

 
 
26-1573407

 
(e)
Debtor’s principal place of business.

 
 
125 Mako Lane, Morgan City, LA 70380

 
(f)
The locations where Debtor maintains its inventory.

 
 
125 Mako Lane, Morgan City, LA 70380

 
(g)
All real property owned by Debtor.

 
 
None.

 
(h)           All real property leased by Debtor.
 
 
125 Mako Lane, Morgan City, LA 70380

 
(i)           All intellectual property of Debtor.
 
None.
 

Schedule 1 to Second Amendment to Security Agreement – Page 5
 
 

--------------------------------------------------------------------------------

 

 
DEEP DOWN INC., a Delaware corporation



(a)
The exact name of Debtor, as such name appears in its organizational documents.

 
 
Deep Down Inc. (“Deep Down”)

 
(b)
Any change in Debtor’s identity or legal structure within the past five years.

 
 
On November 21, 2006 Subsea Acquisition Corporation (“Subsea”), a Texas
corporation acquired all of the outstanding capital stock of Strategic Offshore
Services Corporation (“SOS”), a Texas corporation, and also acquired Deep
Down.  Immediately after the acquisition, Subsea merged with and into SOS, with
Subsea continuing as the surviving company.  Immediately thereafter, Subsea
merged with and into its wholly-owned subsidiary Deep Down, with Deep Down
continuing as the surviving company.  In December 2006, Mediquip Holdings, Inc.,
a Nevada corporation (later renamed Deep Down, Inc., a Nevada corporation),
divested Westmeria Healthcare Limited, its wholly-owned subsidiary representing
substantially all of its preceding operations, and subsequently acquired Deep
Down.

 
 (c)
All other names (including trade names) used by Debtor or any of its divisions
or other business units in connection with the conduct of its business or
ownership of its properties at any time in the past five years.

 
(d)
Debtor’s federal taxpayer identification number.

 
 
76-0550204

 
(e)
Debtor’s principal place of business.

 
 
15473 East Freeway, Channelview, Texas 77530

 
(f)
The locations where Debtor maintains its inventory.

 
 
15473 East Freeway, Channelview, Texas 77530

 
(g)
All real property owned by Debtor.

 
 
None.

 
(h)           All real property leased by Debtor.
 
None.
 
(i)           All intellectual property of Debtor.
 
 
The following trademark registrations with the United States Patent and
Trademark Office:  Moray, Reg. No. 2,745,237; Aquasox, Reg. No. 2,890,204; and
Seastax, Reg. No. 2,647,390

 


Schedule 1 to Second Amendment to Security Agreement – Page 6